Nardelli, J.,
concurs in a separate memorandum as follows: I concur in the result, but I also find that issues of fact exist as to whether plaintiffs own acts or omissions were the sole proximate cause of the accident, thereby precluding summary judgment in her favor.
Labor Law § 240 (1), which is commonly referred to as the scaffold law, provides, in pertinent part, that: “[a]ll contractors and owners and their agents, except owners of one and two-*427family dwellings who contract for but do not direct or control the work, in the erection, demolition, repairing, altering, painting, cleaning or pointing of a building or structure shall furnish or erect, or cause to be furnished or erected for the performance of such labor, scaffolding, hoists, stays, ladders . . . which shall be so constructed, placed and operated as to give proper protection to a person so employed” (emphasis added).
The Court of Appeals has often observed that the purpose of the statute is to protect workers by placing the ultimate responsibility for safety practices where such responsibility belongs, on the owners and general contractors, instead of on the individual workers, who are not in a position to protect themselves (Martinez v City of New York, 93 NY2d 322, 325-326 [1999]; Zimmer v Chemung County Performing Arts, 65 NY2d 513, 520 [1985]; Koenig v Patrick Constr. Corp., 298 NY 313, 318 [1948]). Consistent with this objective, the Court of Appeals has stated that the statute places absolute liability upon owners, contractors, and their agents for any breach of the statutory duty which has proximately caused injury and, accordingly, it is to be construed as liberally as necessary to accomplish the purpose for which it was framed (Panek v County of Albany, 99 NY2d 452, 457 [2003]; Gordon v Eastern Ry. Supply, 82 NY2d 555, 559 [1993]).
The application of “absolute liability” in section 240 (1) cases has, apparently, generated some confusion. Accordingly, in Blake v Neighborhood Hous. Servs. of N.Y. City (1 NY3d 280, 286-287 [2003]), the Court of Appeals clarified the use of the words strict or absolute liability in conjunction with the statute, noting that those terms do not appear in the current, or any former variation of the statute but, rather, were first used by the Court of Appeals in 1923 to describe an employer’s duty under that section. The Court in Blake went on to caution that: “[i]t is imperative ... to recognize that the phrase ‘strict (or absolute) liability’ in the Labor Law § 240 (1) context is different from the use of the term elsewhere. Often, the term means ‘liability without fault’ (see generally 3 Harper, James and Gray, Torts § 14.1 et seq. [2d ed 1986]), as where a person is held automatically liable for causing injury even though the activity violates no law and is carried out with the utmost care” (id. at 287-288). The Court of Appeals further commented that: “[g]iven the varying meanings of strict (or absolute) liability in these different settings, it is not surprising that the concept has generated a good deal of litigation under Labor Law § 240 (1). The terms may have given rise to the mistaken belief that a fall from a scaffold or ladder, in and of itself, results in an award of *428damages to the injured party. That is not the law, and we have never held or suggested otherwise” (id. at 288). In sum, to prevail on a section 240 (1) cause of action, the plaintiff must demonstrate that the statute was violated and that such violation was a proximate cause of the injuries sustained (Cahill v Triborough Bridge & Tunnel Auth., 4 NY3d 35, 39 [2004]; Delahaye v Saint Anns School, 40 AD3d 679, 682 [2007]).
Initially, I agree with Justice Mazzarelli’s conclusion that, in view of the recent Court of Appeals decision in Broggy v Rockefeller Group, Inc. (8 NY3d 675, 680 [2007]), the interior window cleaning being performed by plaintiff on the 29th floor of a 40-story office building is expressly afforded protection under section 240 (1), regardless of whether it is incidental to any of the other activities delineated in the statute.
The Court in Broggy, however, went on to state that:
“liability turns on whether a particular window washing task creates an elevation-related risk of the kind that the safety devices listed in section 240 (1) protect against.
“The burden of showing that an elevation-related risk exists, and that the owner or contractor did not provide adequate safety devices falls upon the plaintiff” (id. at 681 [emphasis added]).
In this matter, I find that there is a plausible view of the evidence, sufficient to raise issues of fact, that no statutory violation occurred, and/or that plaintiff’s own acts or omissions were the sole cause of the accident. Plaintiff testified that she was aware of the availability of step stools but neglected to request one, and it is unclear if one would have been provided had she so requested. It is also unclear if the section of the desk on which plaintiff was standing, which was located .directly in front of the window, could have been removed, or was left in place because it was a convenient platform from which plaintiff could perform her task. What is clear is that the desk did not move, shift or wobble, but remained stable. Moreover, plaintiff testified that at the time of her fall off the desk, she was not looking where she was going or how far it was to the end of the desk, and that a fellow worker called her name immediately prior to her fall, possibly distracting her as she simply ¡stepped off the end of the desk.
I disagree with Justice Mazzarelli’s conclusion that “even if it were clear that a step stool would have been provided had plaintiff requested one, defendants, again, failed to present any evidence as to whether it would have constituted an adequate safety device,” for, as the Court of Appeals in Broggy made clear, “[t]he burden of showing that an elevation-related risk exists, and that the owner or contractor did not provide ade*429quate safety devices falls upon the plaintiff’ (Broggy, 8 NY3d at 681). Moreover, while Justice Mazzarelli succinctly states that a desk does not constitute an adequate safety device, a point with which I agree, the use of a desk to wash windows, depending on the facts presented, also does not, in and of itself, preclude summary judgment in defendants’ favor (see generally Broggy v Rockefeller Group, Inc., 8 NY3d 675 [2007], supra).
I also find this Court’s recent decision in Miro v Plaza Constr. Corp. (38 AD3d 454 [2007]), and the Court of Appeals’ subsequent modification of that decision (9 NY3d 948 [2007), to be instructive. In Miro, the plaintiff was allegedly injured when he slipped and fell from a ladder that was partially covered with sprayed-on fireproofing material, which purportedly caused him to lose his footing. Plaintiff was aware of the undesirability of the ladder, but failed to request a clean replacement, although it was clear that there was no replacement on the job site and that one would have to have been delivered from an off-site storage area. The three-Justice majority, in dismissing plaintiffs section 240 (1) claim, concluded that “a plaintiff who knowingly chooses to use defective or inadequate equipment, notwithstanding being aware that he or she could request or obtain proper equipment, has no claim under Labor Law § 240 (1)” (38 AD3d at 455). The two dissenting Justices would have granted plaintiff partial summary judgment on the issue of liability under section 240 (1), finding, inter alia, that there was no replacement ladder on site and that plaintiff had testified that he complained to a superintendent about the condition of the ladder, but the superintendent simply shrugged.
The Court of Appeals modified, reinstated the section 240 (1) claim, and held, in its entirety, that “[a]ssuming that the ladder was unsafe, it is not clear from the record how easily a replacement ladder could have been procured” (9 NY3d at 949). Here, assuming the desk was unsafe, plaintiff was aware of the availability of a step stool and failed to request one, although it is unclear if one would have been provided had she done so.
Accordingly, I find that a jury could conclude that either plaintiffs admitted inattentiveness, which caused her to step into midair, or her failure to request a step stool, was the sole proximate cause of the accident. Summary judgment, therefore, in either plaintiffs or defendant’s favor, is not warranted.